The opinion of the court was delivered,
by Read, J.
— The first ground assumed by the plaintiffs in error, is, that the deposit accounts of a corporation, however numerous, are all exempted from attachment executions by its judgment-creditors. If this were the law, then a great improvement corporation with a bank account of a million of dollars could set at defiance its small creditors. A deposit in a bank by a corporation is a debt by the bank to the corporation, the bank being the debtor and the 'corporation the creditor, which is liable to attachment execution by a judgment-creditor of the corporation.
This has been the settled law of Pennsylvania since the case of Reed v. Penrose’s Executrix, 12 Casey 214. In the court below this doctrine was affirmed to its fullest extent, in a very able opinion of the learned President Judge of the District Court. In this court Chief Justice Lowrie agreed on all points with the court below, and upon each of the points there was a majority in favor of affirmance, and the judgment was affirmed. This case decided that an execution attachment lay against the deposit of a corporation with a banker, placing the corporation on the same footing with a private individual.
The present Chief Justice and myself did not sit, having been of counsel in branches of the case below, but we both believed the decision right, and I have always regarded it as not only strictly just, but politic and wise.
The law upon the second point has been fully discussed in two cases: Bank of Northern Liberties v. Jones, 6 Wright 536, and Jones v. Bank of Nothern Liberties, 8 Id. 253; and it is clear that where it is satisfactorily shown that money deposited in the name of one person is really the property of another, it cannot be attached as a debt due the depositor. But this is not the case here, for the defendants could at any moment draw the balance out of bank on their own check, and so far as the evidence shows, no person could interpose to prevent it. If so it is liable to the attachment, and the court below committed no error.
If it was so appropriated that the defendants could not touch it, this could have been shown without difficulty, and not being done we must assume that we are in possession of all the facts. In all the cases cited the real ownership of the deposit had been satisfactorily proved. Such is not the case here.
Judgment affirmed.